17‐1003‐cv 
Richards v. Direct Energy Servs., LLC 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                            
                                   August Term 2017 
 
                (Argued: April 11, 2018            Decided: February 4, 2019) 
                                                
                                      No. 17‐1003‐cv 
                                                
                        –––––––––––––––––––––––––––––––––––– 
                                                
                                   GARY W. RICHARDS,   
                   on behalf of himself and all others similarly situated, 
                                                
                                    Plaintiff‐Appellant, 
                                                
                                             ‐v.‐ 
                                                
                              DIRECT ENERGY SERVICES, LLC, 
                                                
                                    Defendant‐Appellee. 
                                                
                        –––––––––––––––––––––––––––––––––––– 
 
Before:        POOLER, PARKER, and LIVINGSTON, Circuit Judges.   
 
        Plaintiff‐Appellant  Gary  Richards  (“Richards”)  entered  into  a  consumer 
electricity contract with Defendant‐Appellee Direct Energy Services, LLC (“Direct 
Energy”).    Richards  stayed  on  this  contract  for  fifteen  months.    The  contract 
initially guaranteed Richards a fixed electricity rate that was 10% lower than the 
state‐approved  electricity  rate.    Consistent  with  the  terms  of  the  contract, 
Richards’s  fixed‐rate  plan  was  converted  into  a  variable  rate  plan  after  the  first 
twelve months.    Direct Energy then continued supplying electricity to Richards 
at  a  new  variable  rate  for  three  months,  at  two  cents  more  per  kilowatt  hour 

                                              1 
(“kWh”) than the state‐approved rate.    The contract stated that this variable rate 
would  be  calculated  to  reflect  “business  and  market  conditions.”    After 
terminating his contract, Richards sued Direct Energy, alleging breach of contract, 
deceptive and unfair trade practices, and unjust enrichment.    The United States 
District  Court  for  the  District  of  Connecticut  (Bolden,  J.)  dismissed  several  of 
Richards’s  claims,  and  granted  summary  judgment  to  Direct  Energy  on  his 
remaining claims.    The judgment of the district court is AFFIRMED. 
 
       JUDGE POOLER concurs in part and dissents in part in a separate opinion. 
 
FOR PLAINTIFF‐APPELLANT:                   ROBERT  A.  IZARD  (Craig  A.  Raabe,  on  the 
                                           brief),  Izard,  Kindall  &  Raabe  LLP,  West 
                                           Hartford, CT, for Gary W. Richards. 
 
FOR DEFENDANT‐APPELLANT:                   MICHAEL  D.  MATTHEWS  (James  M. 
                                           Chambers,  Hutson  B.  Smelley,  Robert  P. 
                                           Debelak  III,  on  the  brief),  McDowell  & 
                                           Hetherington  LLP,  Houston,  TX,  for  Direct 
                                           Energy Services, LLC. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Plaintiff‐Appellant  Gary  W.  Richards  (“Richards”)  entered  into  an 

electricity contract with Defendant‐Appellee Direct Energy Services, LLC (“Direct 

Energy”).    The contract provided that, for the first twelve months, Direct Energy 

would  guarantee Richards  a  fixed  electricity  rate  that  was  10%  below  the  state‐

approved rate.    But if Richards did not leave the contract at the end of that year, 

Direct Energy would begin charging him a new variable rate.    The variable rate, 

according to the contract, would be set on a month to month basis according to 




                                             2 
Direct Energy’s “discretion” and would reflect “business and market conditions.”   

J.A. 157.    Richards was free to terminate the contract at any time without paying 

a penalty.    After twelve months on the discounted fixed rate plan, Richards began 

paying the variable rate.    During this time, the variable rate was two cents more 

per  kilowatt  hour  (“kWh”)  than  the  state‐approved  rate.    Richards  switched 

electricity  providers  after  fifteen  months  with  Direct  Energy  (twelve  on  the 

discounted  fixed  rate,  three  on  the  variable  rate),  complaining  that  the  variable 

rate  was  set  too  high.    He  then  sued  Direct  Energy  for  breach  of  contract, 

deceptive and unfair trade practices, and unjust enrichment, and also sought to 

represent  a  class  of  all  Direct  Energy  customers  who  paid  the  variable  rate  in 

Connecticut  and  Massachusetts.    The  district  court  dismissed  several  of  his 

claims and granted summary judgment to Direct Energy as to the rest. 

       This  is  the  latest  in  a  line  of  class  actions  challenging  consumer  gas  and 

electricity rates in the wake of market deregulation.1    Richards’s principal claim 

is that Direct Energy breached its contract with Richards and violated state unfair 

and  deceptive  trade  practices  law  by  not  pegging  its  variable  rate  to  Direct 


       1   See, e.g., Hamlen v. Gateway Energy Servs. Corp., No. 16 Civ 3526, 2017 WL 6398729, 
at *8 (S.D.N.Y. Dec. 8, 2017); Edwards v. N. Am. Power & Gas, LLC, 120 F. Supp. 3d 132, 142 
(D. Conn. 2015); Yang Chen v. Hiko Energy, LLC, No. 14 CV 1771, 2014 WL 7389011, at *4 
(S.D.N.Y. Dec. 29, 2014). 


                                              3 
Energy’s procurement costs.    We disagree.    By the contract’s plain terms, Direct 

Energy promised that the variable rate would be set in its discretion and that it 

would  reflect  “business  and  market  conditions,”  a  phrase  which  encompasses 

more  than  just  procurement  costs.    Accordingly,  the  judgment  below  is 

AFFIRMED. 

                                        BACKGROUND 

                                    I. Factual Background2 

                                                  A 

       This  is  a  contract  dispute  set  in  the  context  of  Connecticut’s  electricity 

market.    ISO  New  England,  Inc.  is  responsible  for  administering  a  market  in 

which local electricity distribution companies bid on electricity supplied by power 

generators.    In Connecticut, two electric distribution companies, Eversource and 

United  Illuminating,  maintain  monopoly  control  over  electricity  distribution 

systems  within  set  geographic  zones  and  are  ultimately  responsible  for 

distributing electricity to consumers in those zones.    Consumers may enter into 


       2  The facts outlined below primarily relate to the claims dismissed on summary 
judgment and are therefore either undisputed or presented in the light most favorable to 
Richards.    See  Raspardo  v.  Carlone,  770  F.3d  97,  111  (2d  Cir.  2014).    As  for  Richards’s 
claims dismissed on the pleadings, we accept all factual allegations as true and draw all 
reasonable inferences in Richards’s favor.    See Trs. of Upstate N.Y. Eng’rs Pension Fund v. 
Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016).       


                                                  4 
electricity  contracts  with  either  company  directly.    All  these  contracts  offer 

electricity  at  “Standard  Service  Rates,”  which  Connecticut’s  Public  Utilities 

Regulatory Authority (“PURA”) approves in advance.    See Conn. Gen. Stat. § 16‐

19(a).     

        In  2000,  Connecticut  deregulated  its  consumer  electricity  market.   

Consumers  may  still  purchase  electricity  from  either  Eversource  or  United 

Illuminating at their PURA‐approved Standard Service Rates (effectively a public 

option),  but  they  may  instead  choose  to  contract  with  one  of  the  forty  PURA‐

licensed retail electricity suppliers (the private market), all of which piggyback on 

Eversource  and  United  Illuminating’s  electricity  distribution  systems.    These 

suppliers  purchase  power  that  they  then  sell  to  consumers  at  market‐based, 

unregulated rates.    Many offer variable prices, promotional rates, guarantees that 

energy will come from renewables, and incentives like cash rebates and gift cards.   

Some  suppliers  also  include  “guaranteed  savings”  provisions  in  their  contracts, 

which ensure that consumers will save money compared to the Standard Service 

Rates.    In  general,  the  Standard  Service  Rates  tend  to  adjust  more  slowly  in 

response to changes in the wholesale electricity market than market rates.     




                                            5 
       Although PURA does not regulate suppliers’ rates, it regulates the suppliers 

themselves.    PURA  licenses  all  private  electricity  suppliers,  id.  §  16‐245(a)–(b), 

and reviews these licenses every five years, Conn. Agency Regs. § 16‐245‐2(f).    It 

also polices how suppliers word their consumer contracts.    Among other things, 

these contracts must contain: 

        “all material terms of the agreement”;   

        “a  clear  and  conspicuous  statement  explaining  the  rates  that  [ea]ch 
         customer will be paying, including the circumstances under which the 
         rates may change”; 

        “a clear and conspicuous statement . . . describing any penalty for early 
         termination of such contract”; and 

        “a statement that provides specific directions to the customer as to how 
         to compare the price term in the contract to the customer’s existing . . . 
         charge on the electric bill and how long those rates are guaranteed.” 

Conn.  Gen.  Stat.  § 16‐245o(f)(2).    Finally,  Connecticut’s  state  government  helps 

maintain an electricity‐comparison website that lists available electricity suppliers 

and compares electricity suppliers’ rates and other relevant contract terms to each 

other and to the default Standard Service Rates.3 




        See “Compare Generation Rates,” ENERGIZE CT, https://www.energizect.com/ 
       3

compare‐energy‐suppliers (last visited July 4, 2018). 


                                             6 
                                              B 

       Direct  Energy  is  a  private  electricity  supplier  that  offers  several  different 

electricity plans to consumers in the private market.    Some of its plans come with 

add‐ons,  like  an  Internet‐connected  Nest  thermostat,  a  home  warranty,  or  a 

guarantee that 100% of the energy will come from “green” sources.    During the 

time  at  issue  in  this  case,  all  of  Direct  Energy’s  plans  were  “Evergreen  plans,” 

meaning  that  Direct  Energy  would  charge  a  fixed  rate  for  a  set  time  (between 

twelve and thirty‐six months), and at the end of that period, if the customer took 

no  action,  Direct  Energy  would  charge  a  variable  rate  that  could  change  each 

month. 

       Direct Energy balanced several factors when setting the variable rate.    In 

general, Direct Energy targeted a certain profit margin based on its own cost of 

energy  while  not  setting  the  rate  so  high  that  customers  would  leave.   

Competitors’  prices,  market‐share  objectives,  supply  hedging  strategies, 

legislative  and  regulatory  requirements,  and  market  risk  helped  inform  these 

factors.    Direct Energy’s variable rate was higher than its fixed rate, so when a 

customer switched to the variable rate, Direct Energy often reduced the customer’s 




                                              7 
variable rate for the first few months to smooth the transition.    At one point, more 

than half of Direct Energy’s Connecticut customers were paying the variable rate. 

      In  March  2012,  Gary  Richards  signed  a  two‐page  electricity  contract  with 

Direct Energy guaranteeing him a fixed electricity rate of 7.45 cents per kWh for 

one  year.    This  was  an  Evergreen  plan,  so  after  the  year  expired,  Richards’s 

“service  [would]  automatically  continue  each  month  without  additional  notice, 

and [Richards] [would] pay a variable rate per kWh, which [could] be higher or 

lower each monthly billing cycle.”    J.A. 157.    The contract further stated: 

       After the Initial Term and during the Renewal Period, the rate for electricity 
       will be variable each month at Direct Energy’s discretion.    The rate may be 
       higher or lower each month based upon business and market conditions. 
        
Id.    We  refer  to  this  as  “the  Evergreen  clause.”    Richards  could  cancel  the 

contract “at any time without an early cancellation fee.”    Id.    These terms were 

all included on the first page of the contract, and PURA had earlier determined 

that this contract was sufficiently clear and fulfilled all the requirements mandated 

by Conn. Gen. Stat. § 16‐245o(f)(2). 

      After  using  the  Connecticut  government’s  electricity‐comparison  website 

mentioned  above,  Richards  chose  Direct  Energy  because  it  promised  “the  best 

fixed rate that [he] could get at the time” and no termination fee.    J.A. 121.    He 




                                            8 
did not consider any other factors, nor did he have any expectations about how 

the  variable  rate  would  work.    But  he  still  paid  attention  to  his  electricity  rate 

during  the  fixed‐rate  period  and  compared  rates  on  the  Connecticut  electricity 

website several times.    At one point, he tried to switch electricity providers to get 

a better fixed rate, but the new provider never followed up on his inquiries. 

       Richards ultimately stayed on the Direct Energy contract through the full 

twelve months, did not opt out at the end, and so was rolled over onto the variable 

rate,  which  he  paid  for  three  months  starting  in  April  2013.    For  those  three 

months, the variable rate stayed constant at 10.64 cents per kwH, or 2.36 cents per 

kWh higher than Eversource’s PURA‐approved Standard Service Rate during this 

time.4    There is no evidence in the record that Direct Energy’s variable rate was 

higher  than  the  rates  charged  by  Direct  Energy’s  market  competitors.    Direct 

Energy’s  procurement  costs  were  also  largely  constant  during  this  three‐month 

period. 

       In  August  2013,  Richards  noticed  that  his  electricity  bills  had  risen 

compared to previous months, so he canceled his contract with Direct Energy and 

switched electricity providers.    Over the course of the fixed‐rate period, Richards 



       4     The record does not disclose United Illuminating’s Standard Service Rate. 


                                               9 
paid  $114  less  than  he  would  have  under  Eversource’s  Standard  Service  Rate.   

But his three months on the variable rate eliminated those savings.    In total, for 

the fifteen months he signed with Direct Energy, Richards, a former Vice President 

for AT&T, paid $25 more than he would have under the Standard Service Rate — 

or about $1.67 per month extra. 

      Richards submitted a letter to PURA complaining about Direct Energy in 

March 2014.    Shortly after, Robert Izard, an attorney who has filed lawsuits like 

this one against other electricity suppliers, see, e.g., Edwards v. N. Am. Power & Gas, 

LLC, 120 F. Supp. 3d 132 (D. Conn. 2015), contacted Richards and encouraged him 

to sue.    Richards then retained Izard to represent him in this case. 

                               II. Procedural History 

      In November 2014, Richards sued Direct Energy in the United States District 

Court for the District of Connecticut (Bolden, J.) alleging breach of contract, unjust 

enrichment,  and  unfair  and  deceptive  trade  practices  under  the  Connecticut 

Unfair  Trade  Practices  Act  (“CUTPA”),  Conn.  Gen.  Stat.  §  42‐110b(a),  and  the 

Massachusetts  Regulation  of  Business  Practices  for  Consumers’  Protection  Act, 

Mass. Gen. Laws ch. 93A, § 1.    He sought to certify a class of similarly situated 

Direct Energy customers who lived in Connecticut and Massachusetts. 




                                          10 
       Most of his allegations concerned Direct Energy’s variable rate beginning in 

the winter of 2013–2014 — well after Richards left Direct Energy.    Starting in that 

(unusually cold) winter, the variable rate jumped by about 50% and stayed level 

through  August  2015.    Generally,  the  variable  rate  was  about  75%  higher  than 

Direct Energy’s procurement costs, which fluctuated significantly, but the variable 

rate  was  lower  than  its  procurement  costs  during  the  2013–2014  winter.    Direct 

Energy  thus  kept  variable  rates  steady  through  2014  (and  into  2015)  to  recover 

from its winter losses.    Many other electricity companies never recovered from 

their winter losses and went out of business. 

       The  district  court  dismissed  Richards’s  Massachusetts  state  law  and 

Connecticut unjust enrichment claims on August 4, 2015.    See Richards v. Direct 

Energy Servs., LLC, 120 F. Supp. 3d 148 (D. Conn.  2015).    Because Richards is a 

Connecticut resident who was injured in Connecticut and not Massachusetts, the 

court concluded that Richards lacked Article III standing to bring an unfair and 

deceptive trade practices claim under Massachusetts law.    Richards also failed to 

state a claim for unjust enrichment because “[a] plaintiff . . . cannot plead a claim 

of  unjust  enrichment  if  he  also  pleads  the  existence  of  an  express  contract,”  as 

Richards had.    Id. at 165. 




                                             11 
        During discovery, the parties produced dueling expert witness reports.    As 

relevant here, Richards’s experts, economists who had been retained to produce 

expert  witness  reports  in  prior  class  actions  like  this  one,  opined  that  Direct 

Energy’s variable rate should be “consistent with” Direct Energy’s procurement 

costs,  “plus  an  appropriate  margin  to  cover  the  legitimate  costs  and  risks  of 

supplying Variable Rate customers.”    Confidential App. 44.    At the same time, 

the experts made clear that they did not “offer an opinion on” how the Evergreen 

clause should be interpreted.    Id. at 374; see also id. at 164 (“I’m not the expert on, 

you  know,  legal  meaning  of  business  and  market  conditions.    But  as  an 

economist,  you  know,  I  do  have  an  opinion  professionally  . . . .”).    Their 

conclusions were purportedly based on, as one put it, “[their] personal economic 

belief  of  what  is  reasonable,”  given  their  knowledge  of  the  electricity  market.   

Id. at 374.     

        The  district  court  granted  summary  judgment  to  Direct  Energy  on 

Richards’s  remaining  claims  on  March  31,  2017.    See  Richards  v.  Direct  Energy 

Servs., LLC, 246 F. Supp. 3d 538 (D. Conn. 2017).    Direct Energy was entitled to 

summary  judgment  on  Richards’s  contract  claim,  the  district  court  concluded, 

because Richards had not “put forth sufficient evidence to create a material factual 




                                            12 
dispute  about  Direct  Energy’s  bad  faith,”  as  required  for  his  claim  based  on  an 

alleged breach of the covenant of good faith and fair dealing.    Id. at 557.     

       The  district  court  also  granted  summary  judgment  to  Direct  Energy  on 

Richards’s  unfair  and  deceptive  trade  practices  claims  under  Connecticut  law.   

Richards had argued that the Evergreen clause was deceptive because a reasonable 

consumer would interpret it to mean that Direct Energy would charge consumers 

its procurement costs, plus a fixed profit margin.    The district court disagreed and 

held that the clause plainly gave Direct Energy “discretion to set a profit margin 

of  its  choosing  when  determining  variable  rates.”    Id.  at  552.    Next,  Richards 

contended that his contract with Direct Energy failed adequately to explain “the 

circumstances under which the rates [could] change,” which if true, would be a 

per se unfair trade practice.    Id. at 555 (quoting Conn. Gen. Stat. § 16–245o(f)(2)), 

see  also  Conn.  Gen.  Stat.  § 16–245o(j).    The  district  court  rejected  this  argument 

because  PURA  had approved the  contract  language  at  issue.    Finally, Richards 

argued  that  Direct  Energy  set  the  variable  rate  so  high  as  to  be  “unfair”  under 

Connecticut  law.    Not  so,  the  district  court  held,  because  “pricing  decisions 

alone” do not constitute unfair trade practices.    Id. at 554.     




                                             13 
       Finally, the district court dismissed Richards’s motion for class certification 

as  moot  because  it  had  dismissed  or  granted  summary  judgment  on  all  of 

Richards’s claims.    Final judgment was entered on March 31, 2017. 

                                      DISCUSSION 

       On appeal, Richards challenges the district court’s March 31, 2017 grant of 

summary judgment to Direct Energy on his contract and Connecticut unfair and 

deceptive  trade  practices  claims,  and  its  August  4,  2015  dismissal  of  his  unjust 

enrichment and Massachusetts unfair trade practices claims.    For the reasons that 

follow, we AFFIRM the judgment of the district court. 

                                              I 

       “We review a grant of summary judgment de novo, examining the evidence 

in  the  light  most  favorable  to,  and  drawing  all  inferences  in  favor  of,  the  non‐

movant.”    Blackman v. New York City Transit Auth., 491 F.3d 95, 98 (2d Cir. 2007) 

(per  curiam)  (quoting  Sheppard  v.  Beerman,  317  F.3d  351,  354  (2d  Cir.  2003)).   

“Summary judgment is appropriate only if it can be established ‘that there is no 

genuine  issue  as  to  any  material  fact  and  that  the  moving  party  is  entitled  to 

judgment as a matter of law.’”    Sheppard, 317 F.3d at 354–55 (quoting Fed. R. Civ. 

P. 56(a)). 




                                             14 
                                            A 

       Richards argues that Direct Energy breached its contract with him because 

it  violated  the  implied  covenant  of  good  faith  and  fair  dealing.    Under 

Connecticut law, the implied covenant attaches to every contract and “requir[es] 

that neither party do anything that will injure the right of the other to receive the 

benefits of the agreement.”    Renaissance Mgmt. Co. v. Connecticut Hous. Fin. Auth., 

915 A.2d 290, 297–98 (Conn. 2007) (quoting De La Concha of Hartford, Inc. v. Aetna 

Life Ins. Co., 849 A.2d 382, 388 (Conn. 2004)).    The covenant is thus “not implicated 

by conduct that does not impair contractual rights.”    Capstone Bldg. Corp. v. Am. 

Motorists Ins. Co., 67 A.3d 961, 987 (Conn. 2013). 

       To establish a breach of the implied covenant, the plaintiff must also show 

that  the  defendants’  allegedly  wrongful  acts  were  “taken  in  bad  faith.”    De  La 

Concha, 849 A.2d at 388 (quoting Alexandru v. Strong, 837 A.2d 875, 883 (Conn. App. 

Ct. 2004)).    “Bad faith in general implies both actual or constructive fraud, or a 

design to mislead or deceive another, or a neglect or refusal to fulfill some duty or 

some contractual obligation, not prompted by an honest mistake as to one’s rights 

or  duties,  but  by  some  interested  or  sinister  motive.”    Id.  (quoting  Habetz  v. 

Condon,  618  A.2d  501,  504  (Conn.  1992)).    Because  this  is  a  high  bar,  “[t]he 




                                            15 
covenant  will  be  breached  only  in  a  narrow  range  of  cases.”    Sec.  Plans,  Inc.  v. 

CUNA Mut. Ins. Soc., 769 F.3d 807, 817 (2d Cir. 2014); see also Restatement (Second) 

of Contracts § 205 cmt. e (Am. Law Inst. 1981) (listing, as paradigmatic examples 

of such breaches, “harassing demands for assurances of performance, rejection of 

performance for unstated reasons, willful failure to mitigate damages, and abuse 

of a power to determine compliance or to terminate the contract”). 

       Richards’s contention that Direct Energy breached the implied covenant of 

good faith and fair dealing ultimately rests on his interpretation of the Evergreen 

clause.    Again, the clause states: 

        After the Initial Term and during the Renewal Period, the rate for electricity 
        will be variable each month at Direct Energy’s discretion.    The rate may be 
        higher or lower each month based upon business and market conditions. 
         
J.A.  157.    In  Richards’s  view,  “a  reasonable  consumer  would  understand  [this] 

contract language to mean that [the] variable rate[] would fluctuate with [Direct 

Energy’s] procurement costs.”    Pl.‐Appellant Br. 54.    And because the variable 

rate stayed constant while procurement costs fluctuated from the winter of 2013–

2014 through August 2015, Direct Energy “ignored the language of the contract.”   

Id.  at  55.    Richards  contends  that,  at  minimum,  his  two  experts  attested  that  a 

reasonable consumer would interpret the Evergreen clause this way, which raises 




                                              16 
a plausible question of fact as to the clause’s appropriate interpretation.    He also 

maintains  that  Direct  Energy  acted  in  bad  faith  because  Direct  Energy  set  its 

variable rates too high, and “lure[d] new customers into enrolling . . . by offering 

low  fixed  teaser  rates  for  a  set  period  of  time.”    Id.  at  20.    For  the  following 

reasons, we disagree. 

       Direct Energy did not “evade[] [the contract’s] spirit” or frustrate Richards’s 

“justified expectations.”    Landry v. Spitz, 925 A.2d 334, 345 (Conn. App. Ct. 2007). 

The Evergreen clause states that Direct Energy had “discretion” to set the variable 

rate “based upon business and market conditions.”    J.A. 157.    The record reflects 

that Direct Energy set the variable rate to achieve a target profit margin, match 

competitors’  prices,  and  reduce  customer  losses,  among  other  objectives.    As  a 

matter  of  plain  meaning,  these  sorts  of  considerations  constitute  “business  and 

market  conditions.”    See,  e.g.,  Black’s  Law  Dictionary  (10th  ed.  2014)  (defining 

“business” as “[a] commercial enterprise carried on for profit” and “market” as “the 

extent of economic demand” (emphasis added)); see also U.C.C. § 2‐723(1) (Am. Law 

Inst. & Unif. Law Comm’n 2017) (explaining that, in calculating damages in the 

contracts  context,  “market  price  . . .  shall  be  determined  according  to  the 

[prevailing] price of such goods” (emphasis added)).    The Evergreen clause in no 




                                               17 
way states or implies that such considerations are improper, nor does it suggest 

that the variable rate bears a direct relationship to Direct Energy’s procurement 

costs.     

        Richards’s experts’ testimony adds nothing to his breach of contract claim.   

These experts opined only on what factors the variable rate should reflect, in their 

view, while declining to “offer an opinion on” how the Evergreen clause should 

be interpreted.    Confidential App. 374; see also id. at 164 (“I’m not the expert on, 

you  know,  legal  meaning  of  business  and  market  conditions.    But  as  an 

economist,  you  know,  I  do  have  an  opinion  professionally  . . . .”).    And  the 

experts’ interpretation of the Evergreen clause would be irrelevant even if they had 

opined  on  its  legal  meaning  because  “the  construction  of  unambiguous  contract 

terms is strictly a judicial function.”    31A Am. Jur. 2d Expert and Opinion Evidence 

§ 294 (2018) (explaining that, “unless the words or phrases [in a contract] . . . are 

terms of art,” expert testimony “regarding the meanings of contractual provisions 




                                          18 
[is]  irrelevant  and  hence  inadmissible”).5    Courts  across  the  country  have  thus 

rightly dismissed arguments like Richards’s even at the pleadings phase.6 

       To be sure, even though the Evergreen clause gave Direct Energy discretion 

in setting the variable rate, Direct Energy was obliged to “exercise that discretion 


       5    For the same reason, the dissent’s observation that ambiguous contract language 
creates a jury question regarding the parties’ intent, Dissenting Op. at 12, misses the point.   
In  the  context  of  Richards’s  claim,  the  Evergreen  clause  is  not  ambiguous.    Richards 
himself testified that even he did not interpret the contract as he would now have us read 
it.    See J.A. 135 (agreeing that Direct Energy had “[p]retty much” complete discretion in 
deciding how to set its variable rate).    While there might be some pricing considerations 
that  would  fall  outside  the  “business  and  market  conditions”  that  Direct  Energy  was 
explicitly authorized to consider, nothing in that phrase suggests the specific limitation 
that Richards now argues for.    The dissent’s contention that a “reasonable juror . . . could 
find  that  Direct  Energy  tied  its  price‐setting  discretion  to  its  cost  of  doing  business,” 
Dissenting Op. at 12–13, is patently incorrect, so long as jurors are constrained by law, and 
not permitted to invent absent contract terms out of thin air.     
       6  See Orange v. Starion Energy PA, Inc, No. CV 15‐773, 2016 WL 1043618, at *4 (E.D. 
Pa. Mar. 16, 2016), aff’d, 711 F. App’x 681 (3d Cir. 2017); Windley v. Starion Energy, Inc., No. 
14‐CV‐9053, 2016 WL 197503, at *2 (S.D.N.Y. Jan. 8, 2016), appeal withdrawn, No. 16‐320 
(2d Cir. 2016); Zahn v. N. Am. Power & Gas, LLC, No. 14 C 8370, 2015 WL 2455125, at *4 
(N.D. Ill. May 22, 2015), rev’d and vacated in part on other grounds, 847 F.3d 875 (7th Cir. 
2017); Urbino v. Ambit Energy Holdings, LLC, No. Civ. 14‐5184, 2015 WL 4510201, at *4–5 
(D.N.J.  July  24,  2015);  Faistl  v.  Energy  Plus  Holdings,  LLC,  No.  Civ.  12‐2879,  2012  WL 
3835815, at *5–6 (D.N.J. Sept. 4, 2012). 
       Moreover,  because  there  is  no  evidence  in  the  record  that  Direct  Energy 
supplemented  the  terms  of  its  written  contract  with  additional  representations  to 
Richards,  this  case  is  different  from  those  where  defendants  are  alleged  to  have 
misrepresented to the plaintiffs that the “business and market conditions” clauses would 
guarantee below‐market prices.    See Todd v. XOOM Energy Maryland, LLC, No. GJH‐15‐
0154, 2017 WL 667198, at *8 (D. Md. Feb. 16, 2017); Melville v. Spark Energy, Inc., No. 15‐
8706, 2016 WL 6775635, at *4 (D.N.J. Nov. 15, 2016); Landau v. Viridian Energy PA LLC, 223 
F. Supp. 3d 401, 418–19 (E.D. Pa. 2016); Mirkin v. Viridian Energy, Inc., No. 3:15‐CV‐1057, 
2016 WL 3661106, at *6–7 (D. Conn. July 5, 2016). 


                                                 19 
in  good  faith.”    23  Williston  on  Contracts  § 63:22  (4th  ed.  2018).    Richards  has 

come  forth  with  no  evidence  to  suggest  that  it  did  not.    Although  Richards 

charges, for instance, that Direct Energy’s variable rate was “too high,” there is no 

evidence that it was any higher than its competitors’ rates.    See Marcus Dairy, Inc. 

v. Rollin Dairy Corp., No. 05‐cv‐589, 2008 WL 4425954, at *9 (D. Conn. Sept. 24, 2008) 

(“To determine if a price is commercially reasonable[] it must be compared to the 

range of other prices in the market.”).    The factors influencing the variable rate 

(minimizing  customer  losses,  reaching  a  target  profit  margin)  are  ordinary 

business  considerations.    See  id.  at  *7  (stating  that  merchants  act  in  good  faith 

when setting open price terms if they adhere to “reasonable commercial standards 

of fair dealing in the trade” (quoting U.C.C. § 2–305 cmt. 3 (Am. Law Inst. & Unif. 

Law Comm’n 2017))).    And Richards in fact seems to concede that all Connecticut 

private electricity suppliers “engag[e] in similar . . . pricing behavior,” which he 

insistently labels “improper” while offering no coherent explanation (much less 

evidence) as to why this is so.    Reply Br. 17 n.12. 

       Richards  counters  that  Direct  Energy  must  have  abused  its  discretion 

because the variable rate was higher than the PURA‐approved Standard Service 

Rate.    In his view, the Standard Service Rates, rather than Direct Energy’s private 




                                             20 
competitors’  rates,  are  the  proper  comparators  because  Connecticut’s  private 

electricity suppliers are all “corrupt.”    Reply 17 n.12.    But it is worth pausing to 

consider  the  implications  of  Richards’s  argument.    If  we  were  to  hold  private 

electricity  suppliers  liable  for  departing  from  the  Standard  Service  Rates,  we 

would in effect make those PURA‐approved rates binding on private electricity 

suppliers like Direct Energy.    Yet the entire point of electricity deregulation was 

to  allow  the  market,  rather  than  PURA,  to  determine  rates. 7     Richards’s  near‐

frivolous  contract  claim  provides  no  basis  on  which  a  court  is  authorized  to 

overrule this policy choice. 

       Richards’s accusation that Direct Energy violated the implied covenant of 

good faith by “luring new customers . . . by offering low fixed teaser rates,” Pl.‐

Appellant  Br.  20,  is  equally  unavailing.    Richards  may  find  this  practice 

objectionable, but he received exactly what he bargained for: after paying a fixed 

rate below the PURA‐approved Standard Service Rates for a fixed time, Richards 

would  pay  a  variable  rate  set  at  Direct  Energy’s  discretion.    See  23  Williston  on 

Contracts § 63:22 (4th ed. 2018) (“[T]here can be no breach of the implied promise 



       7  Indeed,  if  Richards  wanted  to  pay  less  than  he  would  have  paid  under  the 
Standard  Service  Rate,  he  could  have  chosen  a  contract  with  a  “guaranteed  savings” 
clause that promised just that. 


                                              21 
or covenant of good faith and fair dealing where the contract expressly permits 

the  actions  being  challenged,  and  the  defendant  acts  in  accordance  with  the 

express  terms  of  the  contract.”).    Richards  voluntarily  chose  this  contract  after 

considering more than forty competitor options because he thought it was the best 

available.    He  cannot  allege  breach  of  contract  where,  as  here,  Direct  Energy 

delivered to him precisely what he purchased. 

       Richards’s contract claim is thus without merit.    But even if this were not 

the case, Richards still could not prevail.    His argument is largely predicated on 

the theory that Direct Energy unjustifiably unmoored its variable rate from Direct 

Energy’s procurement costs.    But Richards focuses exclusively on Direct Energy’s 

pricing practices in 2014 and 2015, yet Richards left Direct Energy in 2013.    For 

the three months that Richards paid it, the variable rate and Direct Energy’s costs 

stayed  constant, and  the  variable rate was  only 2.36  cents per  kWh higher than 

Eversource’s  PURA‐approved  Standard  Service  Rate.    Cf.  14  David  M.  Stahl  & 

Lisa M. Cipriano, Bus. & Com. Litig. Fed. Cts. § 143:35 (4th ed. 2017) (“[A] filed and 

approved  rate  is  unassailable  in  judicial  proceedings  brought  by  customers.”).   

Richards  would  thus  not  be  a  proper  plaintiff  even  if  his  legal  theory  had  any 




                                            22 
merit,  which  it  does  not.    We  therefore  affirm  the  district  court’s  grant  of 

summary judgment to Direct Energy on Richards’s contract claim. 

                                             B 

       The  Connecticut  Unfair  Trade  Practices  Act  (“CUTPA”)  prohibits  “unfair 

methods of competition and unfair or deceptive acts or practices in the conduct of 

any trade or commerce.”    Conn. Gen. Stat. § 42‐110b(a).    Under CUTPA, “unfair 

methods  of  competition,”  “unfair  . . .  acts,”  and  “deceptive  acts”  are  distinct 

categories of wrongful conduct.    See 12 Robert M. Langer, et al., Conn. Prac., Unfair 

Trade  Practices  § 2.3  (2017).    Richards  argues  that  Direct  Energy’s  variable  rate 

pricing  was  (1)  deceptive,  (2)  a  per  se  violation  of  CUTPA,  and  (3) unfair.   

Richards’s  CUTPA  claims  are  almost  entirely  duplicative  of  his  contract  claim.   

They are also without merit, and we affirm the district court’s grant of summary 

judgment as to these claims. 

                                             1 

       “An act or practice is deceptive” under CUTPA if the defendant makes a 

material representation or omission likely to mislead consumers who “interpret 

the  message  reasonably  under  the  circumstances.”    Southington  Sav.  Bank  v. 

Rodgers, 668 A.2d 733, 736 (Conn. App. 1995) (quoting Caldor, Inc. v.  Heslin, 577 




                                            23 
A.2d 1009, 1013 (Conn. 1990)).    “The deception standard is objective in nature,” 

and a representation is deceptive only if it is “‘likely’ to mislead rather than merely 

[has]  the  ‘tendency  or  capacity’  to  do  so.”    Langer,  et  al.,  supra,  § 2.3  (quoting 

Matter  of  Cliffdale  Assocs.,  Inc.,  103  F.T.C.  110,  127  (1984)  (Pertschuk,  Comm’r, 

concurring  in  part  and  dissenting  in  part)).    A  “failure  to  disclose  can  be 

deceptive  only  if,  in  light  of  all  the  circumstances,  there  is  a  duty  to  disclose.”   

Normand  Josef  Enters.,  Inc.  v.  Connecticut  Nat’l  Bank,  646  A.2d  1289,  1307  (Conn. 

1994). 

       Richards’s deception claim is identical to his contract claim.    He contends 

that “reasonable consumers” would likely interpret the Evergreen clause to mean 

that  the  variable  rate  would  reflect  “the  costs  of  procuring  power  . . .  plus  an 

appropriate margin to cover the legitimate costs and risks of supplying variable 

rate customers.”    Reply Br. 4, 6 (quoting Confidential App. 44).    But as explained 

above, the contract unambiguously allowed Direct Energy to set the variable rate 

the way it did.    See Murphy v. Provident Mut. Life Ins. Co. of Philadelphia, 923 F.2d 

923, 929–30 (2d Cir. 1990) (holding, in a case predicated on deceptive advertising, 

that  “[n]o  deception  can  exist  where,  as  here,  the  parties’”  representations  are 

“clear[]”); see also Hinchliffe v. Am. Motors Corp., 471 A.2d 980, 988 (Conn. Super. 




                                               24 
Ct.  1982)  (declining  “to  speculate  that  the  public  will  place  a  patently  absurd 

interpretation” on a representation).    Richards is also wrong, for the same reasons 

given above, when he claims that his experts’ views about the Evergreen clause 

raise a question of fact on this issue.    Slapping the phrase “reasonable consumer” 

into his argument does not change our earlier analysis in any way.    See Fink v. 

Time Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013) (“[A] court may determine as a 

matter of law that an allegedly deceptive [representation] would not have misled 

a reasonable consumer.”).     

       Accepting Richards’s argument to the contrary would mean, in effect, that 

if Direct Energy wished to retain the discretion in a contract to set its variable rate 

based on a range of business and market conditions, it was required to disclose 

every  factor  influencing  that variable  rate.    But CUTPA  imposes  no  such  duty.   

See, e.g., Kenney v. Healey Ford‐Lincoln‐Mercury, Inc., 730 A.2d 115, 117 (Conn. App. 

Ct. 1999) (holding that it is not a deceptive trade practice to fail to make certain 

disclosures unless the defendant has a preexisting duty to do so).    Connecticut, 

to  be  sure,  requires  consumer  electricity  contracts  to  explain  “the  rates  that  [] 

customer[s]  will  be  paying,  including  the  circumstances  under  which  the  rates 

may change.”    Conn. Gen. Stat. § 16‐245o(f)(2).    But PURA determined that the 




                                             25 
Evergreen  clause  met  this  standard  when  it  renewed  Direct  Energy’s  license.   

Requiring  Direct  Energy  to  define  “business  and  market  conditions”  in  greater 

detail  would  override  PURA’s  certification.    Cf.  Mead  v.  Burns,  509  A.2d  11,  19 

(Conn.  1986)  (holding  that  CUTPA  claims  “that  build[]  upon  the  public  policy 

embodied  in  specific  statutory  provisions  . . .  must  be  consistent  with  the 

regulatory principles established by the underlying statutes”). 

                                             2 

       Richards’s argument that Direct Energy’s variable rate pricing constituted a 

per se violation of CUTPA is equally unavailing.    As discussed above, Connecticut 

requires that “[e]ach contract for electric generation services [] contain all material 

terms of the agreement,” including “a clear and conspicuous statement explaining 

the  rates  that  [each]  consumer  will  be  paying”  and  “the  circumstances  under 

which  the  rates  may  change.”    Conn.  Gen.  Stat.  § 16‐245o(f)(2).    An  electric 

company  that  violates  this  provision  commits  a  per  se  unfair  or  deceptive  trade 

practice under CUTPA.    Id. § 16‐245o(j).     

       Richards  contends  that  Direct  Energy  violated  §  16‐245o(j)  because  it 

“misrepresented  that  it  set  its  variable  rate  based  on  ‘business  and  market 

conditions’ when it did not.”    Pl.‐Appellant Br. 46.    But Richards assumes, yet 




                                            26 
again, that the Evergreen clause misrepresented Direct Energy’s pricing practices.   

We  have  already  rejected  that  view  twice  in  this  opinion.    We  thus  affirm  the 

district court’s grant of summary judgment on Richards’s per se CUTPA claim. 

                                               3 

       Finally,  Richards’s  claim  that  Direct  Energy’s  variable  rate  pricing 

constituted an unfair trade practice under CUTPA is also without merit.    A trade 

practice  is  unfair  under  CUTPA  if  it  (1)  falls  within  “the  penumbra  of  some 

common  law,  statutory,  or  other  established  concept  of  unfairness,”  (2)  is 

“immoral,  unethical,  oppressive,  or  unscrupulous,”  or  (3)  “causes  substantial 

injury  to  consumers  . . . .”    Votto  v.  Am.  Car  Rental,  Inc.,  871  A.2d  981,  984–85 

(Conn. 2005).    The “substantial injury to consumers” prong covers conduct that 

is “substantial,” is not “outweighed by any countervailing benefits,” and causes 

“an injury that consumers themselves could not reasonably have avoided.”    A‐G 

Foods,  Inc.  v.  Pepperidge  Farm,  Inc.,  579  A.2d  69,  77  (Conn.  1990)  (emphasis 

removed) (quoting Letter from Federal Trade Commission to Senators Ford and 

Danforth (Dec. 17, 1980)). 

       Richards’s contentions do not come close to meeting this standard.    Run‐

of‐the‐mill  statutory  violations,  torts,  and  contract  breaches  do  not  constitute 




                                              27 
unfair  trade  practices.    See  Jacobs  v.  Healey  Ford‐Subaru,  Inc.,  652  A.2d  496,  506 

(Conn.  1995)  (explaining  that  “the  violation  of  a  consumer  statute”  is  not  “an 

automatic violation of CUTPA” unless a statute “expressly” makes it so); Ventres 

v.  Goodspeed  Airport,  LLC,  881  A.2d  937,  970  (Conn. 2005)  (declining  to  “convert 

every  trespass  claim  involving  business  property  into  a  CUTPA  claim”); 

Metromedia Energy, Inc. v. Mansei, Inc., No. CV136041399S, 2014 WL 7495054, at *4 

(Conn. Super. Ct. Nov. 3, 2014) (holding that “an ordinary breach of the contract” 

was not unfair under CUTPA).    CUTPA thus prohibits only certain particularly 

abusive commercial practices.    See, e.g., A‐G Foods, 579 A.2d at 77 n.9 (recognizing 

the core of unfair practices as: “(1) withholding material information; (2) making 

unsubstantiated advertising claims; (3) using high‐pressure sales techniques; and 

(4)  depriving  consumers  of  various  post‐purchase  remedies”  (quoting  Am.  Fin. 

Servs.  Ass’n  v.  F.T.C.,  767  F.2d  957,  979  (D.C.  Cir.  1985));  Votto,  871  A.2d  at  985 

(holding  that  charging  credit  cards  without  the  cardholder’s  authorization  is 

unfair under CUTPA). 

       The crux of Richards’s unfairness theory is, once more, his contention that 

Direct Energy breached the contract by failing to tie its variable rate to “business 

and market conditions,” which he interprets to mean procurement costs.    See Pl.‐




                                               28 
Appellant  Br.  28  (“Richards’[s]  claim  is  that  [Direct  Energy]  acted  in an  ‘unfair’ 

manner  by  setting  variable  rates  that  violate  the  terms  of  its  contract  and  do  not 

fluctuate with ‘business and market conditions.’”).    But a “simple contract breach 

is not sufficient to establish a violation of CUTPA, particularly where the count 

alleging CUTPA simply incorporates by reference the breach of contract claim.”   

Boulevard  Assocs.,  72  F.3d  at  1039  (quoting  Chaspek  Mfg.  Corp.  v.  Tandet,  No.  CV 

9309‐2714, 1995 WL 447948, at *12 (Conn. Super. Ct. June 16, 1995)).    So even if 

Richards had made out a contract claim — and he has not — this central feature of 

his CUTPA unfairness theory would be meritless.    See Ramirez v. Health Net of Ne., 

Inc.,  938  A.2d  576,  591  (Conn.  2008)  (holding  that  a  defendant  did  not  violate 

CUTPA  when  it  “availed  itself  of  the  rights  afforded  under  the  plain  and 

unambiguous terms of [an] agreement”). 

       Richards argues that his unfairness claim extends further and does not turn 

on his contract claim alone.    Specifically, he objects to Direct Energy’s supposed 

practice of (1) “lur[ing]” consumers with “teaser‐rates,” and later (2) “goug[ing] 

[them] with variable rates” that (3) “consumers [do] not monitor.”    Pl.‐Appellant 

Br. 44.    In his view, these practices raise a question of fact as to whether Direct 




                                              29 
Energy’s  pricing  strategy  was  unfair.    We  consider  each  component  of  his 

argument in turn. 

       First,  offering  a  teaser  rate  is  not  against  public  policy,  unethical,  or 

substantially injurious on its own, especially when, as here, consumers can cancel 

the contract whenever they like without paying any fee.    See A‐G Foods, 579 A.2d 

at  77  (holding  that  a  trade  practice  does  not  cause  a  substantial  injury  under 

CUTPA if a consumer could have reasonably avoided it).    Richards himself is a 

case in point as to why this is so:    He chose to sign with Direct Energy because it 

offered  the  best  fixed  rate  available.    That  saved  him  more  than  $100  over  the 

Standard Service Rate during the first twelve months of his contract with Direct 

Energy — hardly a “substantial injury.”    Votto, 871 A.2d at 985.     

       Second, Richards’s contention that the variable rates were so high that “no 

rational consumer” would voluntarily sign a variable rate contract, Reply Br. 5, is 

irrelevant for at least two reasons.    First, he did not sign a variable rate contract; 

he signed a fixed rate contract that rolled over into a variable rate after a set time.   

As  already  noted,  this  at  first  saved  him  money,  as  compared  to  the  Standard 

Service  Rate,  and  ultimately  cost  him  only  about  $1.67  per  month  above  the 

Standard  Service  Rate  during  his  time  with  Direct  Energy.    And  regardless, 




                                            30 
charging high prices does not on its own give rise to a CUTPA violation.    See, e.g., 

Bridgeport & Port Jefferson Steamboat Co. v. Bridgeport Port Auth., 566 F. Supp. 2d 81, 

105  (D.  Conn.  2008)  (Droney,  J.)  (“[T]he  plaintiffs  have  not  shown  that  the  Port 

Authority’s imposition of an excessive passenger fee is an unfair trade practice by 

the  preponderance  of  the  evidence.”).    Even  Richards  concedes  as 

much — several  times.    See,  e.g.,  Pl.‐Appellant  Br.  43  (“It  is  true  that  pricing 

practices “alone” may not give rise to a CUTPA unfairness claim.”); id. at 45; Reply 

Br. 17.     

        Richards’s unfair practices claim thus ultimately depends on his assertion 

that charging a variable rate that “consumers [do] not monitor” is a violation of 

CUTPA.    Pl.‐Appellant  Br.  44.    But  he  supplies  no  legal  authority  for  this 

proposition.    Presumably,  what  bothers  Richards  is  that  many  Direct  Energy 

consumers pay the variable rate when their initial fixed‐rate periods expire, even 

though  leaving  their  contracts  would  likely  save  them  money.    See  id.  at  44 

(asserting that “no  reasonable  consumer . . .  would  remain  enrolled  in  a  [Direct 

Energy] variable rate plan”).    But this is just an example of “status quo bias”: a 

general  tendency  by  people  “to  stick  with  their  current  situation.”    Richard  H. 

Thaler  &  Cass  R.  Sunstein,  Nudge:  Improving  Decisions  About  Health,  Wealth,  and 




                                             31 
Happiness 34 (2008).    All sorts of companies design their business strategies with 

the  expectation  that  consumers  act  this  way.8    Many  magazines  and  gyms,  for 

example,  offer  initial  discounts  on  subscriptions  and  membership  on  the 

assumption that they can make up the loss if customers either decide they like the 

product  or,  crucially,  forget  to  cancel. 9     And  Connecticut  law  is  clear  that 



        8  The  core  of  the  dissent’s  unfairness  argument  is  thus  similarly  meritless.   
“People are inertial” and “not attentive,” the dissent proclaims, Dissenting Op. at 7, 8, and 
therefore  Direct  Energy  has  violated  the  law  by  “exploit[ing]  those  consumer 
vulnerabilities,” id. at 7 (citing Neil W. Averitt, The Meaning of “Unfair Acts or Practices” in 
Section  5  of  the  Federal  Trade  Commission  Act,  70  Geo.  L.J.  225  (1981)).    But  the  only 
“vulnerability” that Direct Energy has purportedly “exploited” is our basic tendency to 
be creatures of habit—a far cry from the targeting of traditionally “legally vulnerable” 
groups  like  children,  the  insane,  the  seriously  ill,  the  bereaved,  or  the  physically 
dependent, see Averitt, 70 Geo. L.J. at 256.    In our view, no reasonable jury could find 
the former tactic unfair under the circumstances presented here. 
          Nor  can  the  dissent  rely  on  the  unfounded  assertion  that  Direct  Energy  has 
engaged in “strategies to avoid alerting customers to their rising rates.”    Dissenting Op. 
at  9.    That  charge  is  baseless.    In  a  footnote,  the  dissent  references  a  factual  dispute 
about whether Direct Energy mailed notices to its consumers to notify them that their 
fixed rate periods would soon expire.    But whether Direct Energy took it upon itself to 
remind customers of the terms of the contracts that they themselves had willingly signed, 
nothing in the record suggests that Direct Energy erected any affirmative barriers to its 
customers  exiting  those  contracts  at  will.    We  reject  the  dissent’s  attempt  to  impose 
additional  affirmative  duties under the  aegis of CUTPA, a maneuver  that Connecticut 
courts have previously rejected.    See Normand Josef Enters., 646 A.2d at 1307; Kenney, 
730 A.2d at 117.       
          See, e.g., Richard H. Thaler & Cass R. Sunstein, Nudge: Improving Decisions About 
        9

Health,  Wealth,  and  Happiness  35  (2008)  (“American  Express  wrote  [Cass]  Sunstein  a 
cheerful letter telling him that he could receive, for free, three‐month subscriptions to five 
magazines of his choice.    Free subscriptions seem like a bargain, even if the magazines 
rarely get read, so Sunstein happily made his choices.    What he didn’t realize was that 
unless he took some action to cancel his subscription, he would continue to receive the 

                                                  32 
widespread business practices that are consistent with “common business norms” 

do not violate CUTPA.    Landmark Inv. Grp., LLC v. Calco Const. & Dev. Co., 60 A.3d 

983, 992 (Conn. App. 2013).10    It is therefore clear to us that Direct Energy’s pricing 

strategy during the term of its relationship with Richards was not against public 

policy, immoral, or substantially injurious. 

       At  bottom,  Richards  signed  a  contract  guaranteeing  him  a  below‐market 

rate,  which  he  paid  for  twelve  months.    For  three  months  after  that,  he  paid 

approximately two cents above the PURA‐approved Standard Service Rate.    He 

then  left  the  contract  without  penalty.    Richards  now  asks  us  to  invalidate  a 

PURA‐approved contract that he chose after considering more than forty private 

options and the PURA‐approved Standard Service Rate.    And he does so while 




magazines, paying for them at the normal rate.    For about a decade, he has continued to 
subscribe to magazines that he hardly ever reads.”). 
       10  In response, the dissent quotes a Connecticut Superior Court decision for the 
proposition that “[t]he fact that the defendant’s practice is standard in the industry . . . 
does  not  excuse  it  as  a  violation  of  CUTPA.”    Dissenting  Op.  at  3  (quoting  Halloran  v. 
Spillane’s  Servicenter,  Inc.,  41  Conn.  Supp.  484,  500  (Conn.  Super.  Ct.  1990)).    But  this 
comparison ignores the substantial daylight between a standard practice within a single 
industry  and  common  business  norms  across  many  industries.    Halloran  involved  a 
towing  company’s  refusal  to  release  a  vehicle  owner’s  personal  possessions  before 
payment of all fees connected with the towing service, id. at 488—apparently a common 
practice  within  the  Connecticut  towing  business  at  the  time,  id.  at  500.    That  conduct 
bears  no  analogy  to  quotidian  pricing  practices  like  Direct  Energy’s,  which  have  long 
been mainstream across numerous sectors of American commerce.           


                                                  33 
conceding  that  Direct  Energy’s  pricing  practices  were  akin  to  those  of  its 

competitors.    See Reply Br. 17 n.12 (characterizing the private electricity market 

as  a  “corrupt  industr[y]”).    But  Connecticut  chose  to  deregulate  consumer 

electricity ratemaking, not transfer that authority from a public utility commission 

to the after‐the‐fact judgments of courts interpreting CUTPA.    See Mead, 509 A.2d 

at 19 (holding that CUTPA claims “that build[] upon the public policy embodied 

in  specific  statutory  provisions  . . .  must  be  consistent  with  the  regulatory 

principles established by the underlying statutes”); see also Conn. Gen. Stat. § 42‐

110c (prohibiting suits under CUTPA for “actions otherwise permitted under law 

as  administered  by  any  regulatory  board”).    We  therefore  conclude  that 

Richards’s CUTPA claim is without merit and that the district court’s partial grant 

of summary judgment as to this claim should be affirmed. 

                                             II 

       Richards  next  challenges  the  district  court’s  dismissal  of  his  unjust 

enrichment  and  Massachusetts  state  law  claims.    We  review  de  novo  a  district 

court’s dismissal on the pleadings, “accepting all factual allegations as true and 

drawing all reasonable inferences in favor of the plaintiff.”    Trs. of Upstate N.Y. 

Eng’rs  Pension  Fund  v.  Ivy  Asset  Mgmt.,  843  F.3d  561,  566  (2d  Cir.  2016).    “To 




                                             34 
survive a motion to dismiss, a complaint must contain sufficient factual matter, 

accepted as true, ‘to state a claim to relief that is plausible on its face.’”    Ashcroft 

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 

570 (2007)). 

                                            A 

      The  district  court  held  that  Richards  failed  to  state  a  claim  for  unjust 

enrichment because he signed a contract with Direct Energy.    See also Meaney v. 

Connecticut Hosp. Ass’n, Inc., 735 A.2d 813, 823 (Conn. 1999) (“[A]n express contract 

between the parties precludes recognition of an implied‐in‐law contract governing 

the same subject matter.” (quoting 1 E. Farnsworth, Contracts § 2.20 (2d ed. 1998)).   

Richards contends that this was error.    He agrees with the district court that he 

and Direct Energy had an enforceable contract in principle.    But he argues in the 

alternative  that  if  this  contract  did  not  “prevent  [Direct  Energy’s]  predatory 

conduct, then the contract [was] illusory[,] and [he] is entitled to recovery under 

unjust enrichment.”    Reply Br. 31–32.    We disagree. 

      The contract was not illusory.    The implied covenant of good faith and fair 

dealing obliged Direct Energy to act in good faith when it set the variable rate, and 

“good faith is enough to avoid the finding of an illusory promise.”    Sicaras v. City 




                                           35 
of  Hartford,  692  A.2d  1290,  1297  (Conn.  App.  Ct.  1997)  (quoting  2  A.  Corbin, 

Contracts  § 5.28  (Rev.  Ed.  1995)).    Because  Richards  and  Direct  Energy  had  a 

binding  contract,  Richards  could  not  plead  an  unjust  enrichment  claim.    We 

therefore affirm the district court on this issue. 

                                            B 

      Finally,  we  turn  to  Richards’s  unfair  trade  practices  claims  under 

Massachusetts law.    The district court dismissed these claims for lack of Article 

III standing because Richards was not injured in Massachusetts.    This was error.   

A plaintiff has Article III standing if he suffered (1) an injury, (2) caused by the 

defendant that (3) would be redressed by a favorable judicial decision.    See, e.g., 

Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012).    There is no question 

that  Richards  satisfies  this  standard:  he  was  (1)  charged  money,  (2)  by  Direct 

Energy, and (3) seeks recompense for this charge.    To be sure, whether a statute 

grants a plaintiff a cause of action will often turn on where the tortious conduct 

occurred.    See, e.g., Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247, 254 (2010) 

(“[T]o ask what conduct [a statute] reaches is to ask what conduct [that statute] 

prohibits, which is a merits question.”).    But “the absence of a valid . . . cause of 

action does not implicate” Article III standing.    Lexmark Int’l, Inc. v. Static Control 




                                           36 
Components, Inc., 572 U.S. 118, 128 n.4 (2014) (quoting Verizon Md., Inc. v. Pub. Serv. 

Comm’n of Md., 535 U.S. 635, 642–43 (2002)). 

       We  still  affirm  the  district  court’s  dismissal  of  Richards’s  Massachusetts 

claims,  however,  because  dismissal  was  proper  under  Federal  Rule  of  Civil 

Procedure  12(b)(6).    See  Sharkey  v.  Quarantillo,  541  F.3d  75,  92  (2d  Cir.  2008) 

(“Although the district court erroneously dismissed the action pursuant to Rule 

12(b)(1),  we  could  nonetheless  affirm  the  dismissal  if  dismissal  were  otherwise 

proper  based  on  failure  to  state  a  claim  under  Federal  Rule  of  Civil  Procedure 

12(b)(6).” (quoting EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. 

Cir. 1997)).    Here, Richards failed to state a claim because Massachusetts does not 

give plaintiffs a cause of action for unfair or deceptive acts that “occur[] outside” 

Massachusetts.    Skyhook  Wireless,  Inc.  v.  Google  Inc.,  19  N.E.3d  440,  449  (Mass. 

App.  Ct.  2014).    Beyond  this  statutory  hurdle,  the  United  States  Constitution 

would also bar Massachusetts from regulating, via consumer protection law, the 

rates that Direct Energy charged consumers in Connecticut.    See, e.g., Baldwin v. 

G.A.F. Seelig, Inc., 294 U.S. 511, 528 (1935) (holding that the Dormant Commerce 

Clause prohibits one state from “establish[ing] . . . a scale of prices for use in other 

states”); see also State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 421 (2003) 




                                            37 
(holding that a state may not “punish a defendant for conduct that may have been 

lawful where it occurred”).     

      Richards does not challenge any of this on appeal but instead argues that he 

has “‘class standing’ . . . to assert claims on behalf of” Direct Energy’s Massachusetts 

customers, even if he cannot personally assert any claims under Massachusetts law.   

NECA‐IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d 145, 158 (2d 

Cir. 2012).    But the district court’s August 4, 2015 decision was not to the contrary.   

The  court  held  merely  that  Richards  could  not  sue  on  his  own  behalf  under 

Massachusetts law; it did not opine on whether a plaintiff asserting claims under 

Connecticut  law  could  represent  a  class  of  consumers  asserting  claims  under 

Massachusetts law.    The court never had cause to reach the latter issue because it 

never addressed the issue of class certification.    Instead, it dismissed Richards’s 

motion for certification as moot in March 2017 because he no longer had any viable 

claims  under  Connecticut  law.    Richards  does  not  challenge  this  dismissal  on 

appeal. 

      Accordingly, we have no occasion to address whether Article III would have 

prevented  Richards  from  representing  a  class  of  plaintiffs  with  claims  under 

Massachusetts law.    But see Langan v. Johnson & Johnson Consumer Companies, Inc., 




                                           38 
No. 17‐1605, 2018 WL 3542624, at *6 (2d Cir. July 24, 2018) (holding that “whether 

a  plaintiff  can  bring  a  class  action  under  the  state  laws  of  multiple  states  is  a 

question of predominance under Rule 23(b)(3), not a question of standing under 

Article  III”).    We  therefore  affirm  the  district  court’s  August  4,  2015  partial 

dismissal as to the Massachusetts claims. 

                                      CONCLUSION 

       We  have  considered  each  of  Richards’s  remaining  arguments  and  have 

determined them to be without merit.    Accordingly, the judgment of the district 

court is AFFIRMED. 




                                              39 
POOLER, Circuit Judge, concurring in part and dissenting in part:   

      Direct  Energy  sucked  customers  in  with  an  appealing  teaser  rate  only  to 

later jack up the cost when those customers would not notice. The temptation of 

this siren‐like path was no accident. Direct Energy created “glide paths” to ensure 

customers were lulled into inattentiveness. It ramped up rates for those who were 

inattentive  to  begin  with.  And  then  it  capitalized  on  its  customers’  lack  of 

awareness. I am convinced that a jury could reasonably conclude that this pricing 

practice is unfair. Accordingly, I dissent from the majority’s conclusion that Direct 

Energy did not commit an unfair practice or breach its contract with its customers. 

However,  I  concur  that  Direct  Energy  did  not,  as  a  matter  of  law,  engage  in 

deceptive  practices,  commit  a  per  se  CUTPA  violation,  or  breach  any  implied 

contract. 

      Utility deregulation initially promised that introducing competition would 

make  electricity  and  gas  service  more  reliable  at  lower  prices,  perhaps  even 

encouraging  green  energy  alternatives.  Those  hopes  have  run  up  against 

unforeseen realities. See generally Electricity Deregulation: Choices and Challenges 145 

(James M. Griffin & Steven L. Puller eds., 2005). This suit is one of a wave of cases 

to  hit  the  courts  alleging  that  electricity  providers  like  Direct  Energy  are 




                                           40 
manipulating their pricing structures to enable them to charge well more than the 

regulated rate for the same service without their customers’ noticing. Competition 

cannot deliver its advertised benefits when businesses subvert consumer choice in 

this way. When the legislature has given courts tools to address such abuses, we 

should not shy away from using them with the expectation that the market will 

work itself out. Doing so relies on our hopes for, rather than the reality of, market 

competition. 

       A reasonable jury could easily conclude that at least part of Direct Energy’s 

business  model  was  to  predict,  encourage,  and  profit  off  of  its  customers’ 

inattention. Direct Energy does not dispute that it set its variable rates as high as 

it possibly could without attracting the attention of its customers. That includes 

setting higher rates for a subset of customers who would be less likely to notice 

and  creating  “glide  paths”  to  make  all  of  its  customers  less  likely  to  notice.  A 

reasonable  jury  could  also  conclude  that  the  letter  and  spirit  of  Direct  Energy’s   

boilerplate contract language did not allow for those pricing practices.   

   A. Unfairness under CUTPA   

       Connecticut courts “have adopted the criteria set out in the cigarette rule by 

the Federal Trade Commission for determining when a practice is unfair [under 




                                             41 
CUTPA]:  (1)  whether  the  practice,  without  necessarily  having  been  previously 

considered unlawful, offends public policy as it has been established by statutes, 

the common law, or otherwise—in other words, it is within at least the penumbra 

of  some  common  law,  statutory,  or  other  established  concept  of  unfairness;  (2) 

whether  it  is  immoral,  unethical,  oppressive,  or  unscrupulous;  (3)  whether  it 

causes  substantial  injury  to  consumers,  competitors,  or  other  businesspersons.” 

Landmark  Inv.  Grp.,  LLC  v.  Calco  Constr.  and  Dev.  Co.,  318  Conn.  847,  880  (2015) 

(brackets omitted).   

       The  majority  errs  in  finding  “Connecticut  law  …  clear  that  widespread 

business practices that are consistent with ‘common business norms’ do not violate 

CUTPA.” Majority op. at 32 (quoting Landmark Inv. Grp., LLC v. Calco Constr. and 

Dev. Co., 141 Conn. App. 40, 55 (Conn. App. 2013)). To the contrary: in Connecticut, 

“[t]he  fact  that  the  defendant’s  practice  is  standard  in  the  industry  …  does  not 

excuse it as a violation of CUTPA.” Halloran v. Spillane’s Servicenter, Inc., 41 Conn. 

Supp.  484,  500  (Conn.  Super.  Ct.  1990)  (emphasis  added).  “Common  business 

norms” are to be considered at most as part of a court’s determination of whether 

the criterion of unscrupulousness is satisfied, not as dispositive evidence of what 

is and is not unfair.   




                                             42 
       That a business practice has “not previously [been] considered unlawful” 

cannot be considered a defense, as the purpose of unfairness doctrine is “to create 

a new body of law … adapted to the diverse and changing needs of a complex and 

evolving competitive system.” In re Pfizer Inc., 81 F.T.C. 23, 28 (1972); see also Sperry 

& Hutchinson, 405 U.S. 233, 244 (1972) (comparing the FTC to a “court of equity”). 

My colleagues suggest that in Connecticut unfairness is a rarity and “the core of 

unfair  practices  [is]:  ‘withholding  material  information;  (2)  making 

unsubstantiated advertising claims; using high‐pressure sales techniques; and (4) 

depriving  consumers  of  various  post‐purchase  remedies.’”  Majority  op.  at  28 

(citing A‐G Foods, Inc. v. Pepperidge Farm, Inc., 216 Conn. 200, 216 n.9) (Conn. 1990) 

(quoting  Am.  Fin.  Servs.  Ass’n  v.  F.T.C.,  767  F.2d  957,  979  (D.C.  Cir.  1985)).  But 

neither  Connecticut  law  nor  unfairness  jurisprudence  more  generally  has 

restricted  the  doctrine  to  those  categories. 1   And  more  recent  FTC  enforcement 


       1   Those  categories  were  identified  in  1981  by  an  FTC  staffer  as  an  effort  to 
“catalogu[e]  some  of  the  most  common  commercial practices  whose  unfairness  …  has 
already been litigated and established” up to that point and not to “settle any controversy 
about how [unfairness] ought to be used.” Richard Craswell, The Identification of Unfair 
Acts and Practices by the Federal Trade Commission, 81 Wisc. L. Rev. 107, 108‐09 (1981). The 
D.C.  Circuit  referred  to  them  in  considering  the  meaning  of  “unfairness”—correctly 
identifying  them  as  emanating  from  an  “article  authored  by  a  member  of  the  [FTC’s] 
Office  of  Planning,”  rather  than  the  FTC  itself.  Am.  Fin.  Servs.  Ass’n,  767  F.2d  at  979. 
Connecticut’s Supreme Court quoted the D.C. Circuit decision in a footnote of just one of 
its decisions, incorrectly identifying the categories as promulgated by the FTC and never 
suggesting that they restricted the universe of unfair practices. A‐G Foods, Inc., 216 Conn. 

                                                  43 
actions—targeting  data  privacy  breaches,  for  instance—suggest  that  unfairness 

doctrine continues to evolve beyond the purported “core” my colleagues identify. 

Cf., e.g., F.T.C. v. Wyndham Worldwide Corp., 799 F.3d 236 (3d Cir. 2015) (upholding 

an  FTC  enforcement  against  a  hotel  chain  that  had  extremely  lax  cybersecurity 

protecting its customers’ financial and personal identifying information). 

        Here, a reasonable jury could conclude that Direct Energy’s pricing strategy 

was an unfair practice. “Whether a practice is unfair and thus violates CUTPA is 

an  issue  of  fact.”  Landmark,  318  Conn.  at  881  (brackets  and  internal  quotation 

marks omitted). Accordingly, our task at this stage is not to determine whether 

Direct  Energy’s  practices  were  unfair  or  not.  Instead,  the  grant  of  summary 

judgment should be affirmed only if it can be concluded that no reasonable jury

could  find  Direct  Energy’s  practices  were  unfair  on  any  of  the  cigarette  rule’s 

criteria.   

        The FTC considers the third prong of the cigarette test—sometimes called 

“unjustified consumer injury”—as “the primary focus of the FTC Act.” Letter from 

Federal Trade Commission to Senators Ford and Danforth (Dec. 17, 1980), available 

at  http://www.ftc.gov/bcp/policystmt/ad‐unfair.htm  (“FTC  Policy  Statement”). 



at 216 n.9.   


                                            44 
Following the Connecticut legislature’s directive to be “guided by interpretations 

given by the Federal Trade Commission and the federal courts to [the FTC Act],” 

Conn. Gen. Stat. § 42‐110b(b), the Connecticut Supreme Court has acknowledged 

that unjustified consumer injury is “the most important of the three … criteria” in 

the cigarette rule, A‐G Foods, Inc., 216 Conn. at 215‐16 (internal quotation marks 

omitted). 

      Connecticut  courts  have  also  adopted  the  FTC’s  guidance  that  an  “injury 

must satisfy three tests” to be considered unfair: “[1] [i]t must be substantial; [2] it 

must  not  be  outweighed  by  any  countervailing  benefits  to  consumers  or 

competition that the practice produces; and [3] it must be an injury that consumers 

themselves  could  not  reasonably  have  avoided.”  Id.  at  216  (quoting  FTC  Policy 

Statement, supra) (emphasis removed). The majority deems Richards’s individual 

harm insubstantial, but that misses the point. For an injury to be substantial, “it 

need not take the form of a single crushing loss.” Neil W. Averitt, The Meaning of 

“Unfair Acts or Practices” in Section 5 of the Federal Trade Commission Act, 70 Geo. L.J. 

225, 246 (1981). Instead, “[a] recognizable harm may be one that does great injury 

to a small number of people, or small injury to a great number of people.” Id. Here, 

Richards purports to represent a class of consumers who, in the aggregate, have 




                                           45 
lost $11.2 million—plainly a substantial injury.2   

       Though  the  majority  asserts  that  we  should  categorically  exclude  the 

possibility  that  “offering  a  teaser  rate”  is  “substantially  injurious  on  its  own, 

especially when,  as here,  consumers  can  cancel  the  contract  whenever  they  like 

without paying any fee,” Majority op. at 30, they offer no good reason why that 

should be so. As they acknowledge, the mere fact that a customer can opt out of 

an auto‐renewing contract at any time without breaching it does not mean that the 

customers  will  do  so  when  it  is  in  their  interest.  People  are  inertial.  The  same 

people who spend hours comparing electricity prices (or credit card rates or online 

streaming  services  or  magazine  subscriptions  or  gym  memberships)  are  quite 

unlikely to maintain that level of vigilance once they have habitually received and 

paid  for  electricity  (or  other  goods  or  services)  for  months  or  years  on  end. 

Unfairness  doctrine  is  designed  to  police  such  circumstances  when  businesses 

exploit those consumer vulnerabilities. Cf. Averitt, The Meaning of “Unfair Acts or 


       2   This  number  represents  the  amount  of  money  Direct  Energy  made  on  its 
variable‐rate customers less the amount of money it would have made if it had added the 
same mark‐up it does for its fixed‐rate customers (which Direct Energy itself referred to 
as its “benchmark” profit margin). In other words, it takes into account the costs Direct 
Energy actually paid and the mark‐up it uses in its own accounting. It does not, contrary 
to my colleagues’ suggestions, represent the amount by which Direct Energy’s variable 
rate prices exceed the regulated rate. That amount is $29 million—or nearly three times 
as much. 


                                             46 
Practices”, 70 Geo. L.J. at 251‐52 (“An unfairness action … will be appropriate only 

when  the  respondent’s  methods  have  undermined  the  ability  of  consumers  to 

protect themselves.”). A business that designs its price structure so that those who 

are not attentive pay significantly more than they would if they were attentive is 

fairly characterized as causing unjustified consumer injury. Direct Energy does not 

dispute that it set variable rates as high as it could without attracting the attention 

of  customers  whom  it  knew  would  be  paying  little  attention  or  that,  if  its 

customers  had  been  paying  attention,  they  would  have  been  better  off.  A  jury 

should decide if such practice is unfair. 

       The majority notes that Richards saved money during the teaser/fixed rate 

period of the contract relative to those who paid the regulated rate—something 

that seems to be true of many of Direct Energy’s customers. But that fact is entirely 

consistent  with  Richards’s  theory  of  the  case:  Direct  Energy  undercut  other 

suppliers’ prices to lure customers in, knowing that it could overcharge them once 

they  had been  customers  long  enough.  In  other  words,  had  Richards  not  saved 

during the fixed term, Direct Energy would never have been able to overcharge. 

That  it  took  only  three  months  of  inattention  after  the  fixed  rate’s  expiration  to 




                                              47 
vitiate a full year’s worth of savings provides support for Richards’s theory.3   

       A jury could reasonably find that Direct Energy’s strategies to avoid alerting 

customers to their rising rates,4  together with predictable consumer inertia, imply 

that  consumers  could  not  reasonably  avoid  paying  the  higher  rates.  Only  those 

who  are  most  anxious  about  money  or  most  scrupulous  about  their  affairs  are 

likely to pay close attention to the rate they are charged for energy (rather than the 

gross amount, which varies seasonally and may be due to one’s own changes in 

energy use) and to engage in monthly price comparisons of this rate.   

       The  majority  reasons  that  the  fact  that  “Connecticut  chose  to  deregulate 

consumer  electricity  ratemaking”  suggests  that  it  did  not  seek  to  “transfer  that 

authority from a public utility commission to the after‐the‐fact judgments of courts 




       3  The majority harps on the fact that Richards’s rate was around “two cents above 
the PURA‐approved Standard Service Rate” when his variable‐rate contract kicked in. 
Majority op. at 33. That is a misleading way to put it. We have to take scale into account: 
the Standard Service Rate during this period was around eight cents per kilowatt hour. 
Two cents above the Standard Service rate is thus 125% of the Standard Service Rate. By 
comparison, Richards’s fixed rate price of $.0745 only saved him approximately one half 
a cent per month, or 6% of the Standard Service Rate. 
       4  Direct Energy claims that it sent notices in the mail to its customers indicating 
that  the  fixed  rate  period  was  about  to  expire,  although  Connecticut’s  electricity 
regulator, PURA, made a finding in 2015 that Direct Energy had failed to do so in at least 
some cases. See Richards v. Direct Energy Servs., LLC, 246 F. Supp. 3d 538, 555‐56 (D. Conn. 
2017). Even if Direct Energy did send such notices to all of its customers, it clearly could 
have done more if it truly wanted them to switch back to a fixed‐rate plan. 


                                             48 
interpreting CUTPA.” Maj. op. at 33. But to infer the latter from the former is to 

overread  the  meaning  of  “deregulate.”  As  it  is  used  in  the  context  of  electricity 

(and other utilities), “deregulation” is shorthand only for a state’s decision to allow 

more than one company to sell electricity to its residents. Electricity provision is 

still  highly  regulated:  public  utilities  still  own  and  operate  the  physical 

infrastructure (i.e. the wires, poles, transformers, etc.) subject to state regulation; 

only  licensed  companies  can  use  this  infrastructure  to  provide  electricity;  those 

companies are required to make a number of disclosures and to meet several state‐

promulgated  standards;  electricity  markets  largely  take  place  on  exchanges 

created,  managed,  and  regulated  by  the  state;  the  prices  electricity  companies 

charge are affected by the fact that they have to compete with the still‐regulated 

rates  of  the  public  utilities;  etc.  A  state  that  chooses  to  regulate  its  electricity 

provision  in  part  through  managed  competition  does  not  retreat  from  any 

regulation whatsoever.   

     B. Good Faith and Breach of Contract 

       I  also  disagree  with  my  colleagues  that  “Richards’s  CUTPA  claims  are 

almost  entirely  duplicative  of  his  contract  claim.”  Maj.  op.  at  23.  Even  if  Direct 

Energy reserved itself absolute discretion in the contract, it is reasonable for a jury 




                                               49 
to conclude that it took advantage of its customers. I now turn to whether Direct 

Energy’s  contract  permitted  it  to  set  prices  in  the  way  it  did.  A  reasonable  jury 

could conclude that the contract did not enable Direct Energy’s practices. 

       First, it is not a foregone conclusion that cross‐subsidization, pegging prices 

to competitors’, and price smoothing are pricing strategies that are “based upon 

business and market conditions.” Maj. op. at 18. The majority concludes that since 

any  condition  Direct  Energy  faces  is  either  a  “business  condition”  or  a  “market 

condition,” Direct Energy has effectively granted itself unmitigated discretion to 

set prices. If its customers don’t like the price they are getting, the majority reasons, 

those customers can leave. 

       Just  as  reasonable,  though,  is  the  interpretation  that  the  phrase  “business 

and market conditions” only includes those conditions that affect Direct Energy’s 

costs  of  providing  electricity.  On  this  reading,  “business  conditions”  refers  to 

relatively  fixed  costs  of  labor,  facilities,  legal  representation,  and  the  like,  while 

“market conditions” refers to the more variable cost of purchasing electricity and 

electricity derivatives. Cf. Mirkin v. Viridian Energy, Inc., No. 15‐cv‐1057, 2016 WL 

3661106,  at  *8  (D.  Conn.  July  5,  2016)  (discussing  a  contract  that  included  “a 

variable  rate  based on  wholesale  market  conditions”  as  a  basis  to  find  a  breach 




                                               50 
when prices were not set based on wholesale prices); Edwards v. N. Am. Power & 

Gas, LLC, 120 F. Supp. 3d 132, 143 (D. Conn. 2015) (“While the text of the contract 

itself does not indicate that NAPG prices would definitively or precisely be linked 

with  the  wholesale  market  price,  with  or  without  the  marketing  materials,  it  is 

plausible that a reasonable consumer would infer a direct link between the two.”); 

Claridge  v.  N.  Am.  Power  &  Gas,  LLC,  No.  15‐cv‐1261,  2015  WL  5155934,  at  *4‐6 

(S.D.N.Y. Sept. 2, 2015) (finding bad faith on a contract that guaranteed “variable 

market  rates”  according  to  an  unspecified  formula).  Direct  Energy  notified 

consumers that its variable rates would be calibrated to pass on its costs—i.e. there 

would  be risk‐sharing—but  did  not  place  customers  on  notice  that  it would  set 

prices in whatever matter it calculated to be most profitable. 

       In  Connecticut,  “[w]hen  the  language  of  a  contract  is  ambiguous,  the 

determination of the partiesʹ intent is a question of fact” to be submitted to a jury. 

Gabriel v. Gabriel, 324 Conn. 324, 341 (2016). “In choosing among the reasonable 

meanings of a promise or agreement or a term thereof, that meaning is generally 

preferred which operates against the party who supplies the words or from whom 

a writing otherwise proceeds.” Restatement (Second) of Contracts § 206; see also 

Williston on Contracts § 32:13 (4th ed. 2017). A reasonable juror could find that 




                                            51 
Direct Energy tied its price‐setting discretion to its cost of doing business. Cf. Silvis 

v. Ambit Energy L.P., 674 F. Appʹx 164, 168 (3d Cir. 2017) (finding that a clause that 

permitted  price  to  “vary  dependent  upon  price  fluctuations  in  the  energy  and 

capacity  markets”  was  ambiguous  because  it  was  unclear  whether  the  phrase 

“may vary” afforded the electricity supplier complete discretion in setting rates, 

or  whether  that  discretion  was  limited  by  the  clause  “dependent  upon  price 

fluctuations in the energy and capacity markets”).   

       Under  Connecticut  law,  when  a  contract  gives  one  party  discretion  to 

determine how to render performance on an open‐ended term, “it is axiomatic that 

the  duty  of  good  faith  and  fair  dealing”  is  read  into  the  contract  to  cabin  that 

discretion and avoid rendering the obligation illusory. De La Concha of Hartford, 

Inc.  v.  Aetna  Life  Ins.  Co.,  269  Conn.  424,  432  (2004)  (internal  punctuation  and 

quotation marks omitted). “The majority of courts have held that subjective bad 

faith is irrelevant” and that a seller who objectively does not “charge commercially 

reasonable amounts” or who “discriminate[s] among its purchasers” fails to act in 

good faith. Marcus Dairy, Inc. v. Rollin Dairy Corp., No. 05‐cv‐589, 2008 WL 4425954, 

at *8 (D. Conn. Sept. 24, 2008) (internal quotation marks omitted). In Connecticut, 

“a neglect or refusal to fulfill some duty … not prompted by an honest mistake as 




                                              52 
to one’s rights or duties, but by some interested or sinister motive” may suffice to 

demonstrate bad faith. De La Concha, 269 Conn. at 433 (quoting Habetz v. Condon, 

224 Conn. 231, 237 (1992)). 

       Whether a party has acted in good faith or not is a question of fact for the 

jury. See Renaissance Mgmt. Co. v. Conn. Housing Fin. Auth., 281 Conn. 227, 240‐41 

(2007). The facts on this record would allow a jury to conclude that Direct Energy’s 

pricing practices undermined the legitimate expectations5  set by the contract. It is 

uncontested that Direct Energy set monthly variable rate prices for reasons other 

than passing on the cost of providing electricity for that month. It raised variable‐

rate  prices  to  recoup  anticipated  losses  among  fixed‐rate  customers,  and  it 

smoothed variable‐rate prices so that customers would not notice how high they 

were getting. A jury should determine whether Direct Energy’s reasons amounted 

to bad faith or a breach of the contract given the letter and spirit of the contract—

a  question  this  Court  should  not  answer  in  the  jury’s  place.  Cf.  Edwards,  120  F. 

Supp.  3d  at  147  (“While  the  contract  left  the  price  open  to  be  set  at  NAPGʹs 


       5  Consumers’  expectations  about  the  meaning  of  a  term  in  the  fine  print  of  an 
adhesive contract are nearly always legal fictions, but the law is clear that they are fictions 
on which we are to rely. One recent suggestion to tether these fictions to reality is the 
admission of survey evidence on what particular passages mean. See Omri Ben‐Shahar & 
Lior Jacob Strahilevitz, Interpreting Contracts via Surveys and Experiments, 92 N.Y.U. L. Rev. 
1753 (2017). 


                                               53 
discretion  with  certain  limitations,  the  covenant  of  good  faith  and  fair  dealing 

mandates  that  NAPG  exercise  that  discretion  reasonably  by  charging  a 

commercially reasonable price.”). 

     C. Dismissal of Massachusetts Claims 

       Another panel of this Court recently rejected the rationale supporting the   

district  court’s  dismissal  of  Richards’s  Massachusetts‐based  claims  for  lack  of 

standing: 

       in Richards  v.  Direct  Energy  Servs.,  LLC,  the  district  court 
       concluded  that  a  Connecticut  plaintiff  that  alleged  that  the 
       defendant  energy  company  had  attracted  customers  with 
       misleading  promises  of  low  rates  lacked  standing  to  sue  on 
       behalf  of  Massachusetts  consumers  who  were  injured  by  the 
       same defendant. 120 F. Supp. 3d at 151. The court reasoned that 
       “[w]ithout  an  allegation  that  [the  named  plaintiff]  personally 
       was  injured  in  Massachusetts,”  the  plaintiff’s  claim  was 
       essentially  that,  like  the  plaintiffs  in  Massachusetts,  he  had 
       “suffered  in  some  indefinite  way  in  common  with  people 
       generally.” Id. at  155  (internal  quotation  marks  and  alteration 
       omitted). This reasoning falters upon its premise: the harm the 
       plaintiff alleged was not a general grievance common to people 
       generally;  it  was  a  specific  grievance  based  on  the  defendant’s 
       falsely advertised rates, suffered by specific people (Connecticut 
       and Massachusetts customers of the defendant), under a specific 
       set of circumstances. See id. We fail to see how the fact that the 
       defendant’s wrongful conduct impacted customers in two states 
       rendered the injuries of the Massachusetts consumers somehow 
       more  indefinite  than  the  identical  injuries  of  the  Connecticut 
       consumers. 
        


                                            54 
Langan v. Johnson & Johnson Consumer Cos., Inc., 897 F.3d 88, 96 (2d Cir. 2018). The 

question of “whether a plaintiff can bring a class action under the state laws of 

multiple states is a question of predominance under Rule 23(b)(3), not a question 

of standing under Article III.” Id. I would remand this case to the district court to 

determine,  under  Rule  23,  whether  a  class  should  be  certified  and  whether  it 

should include Massachusetts consumers.   

       In sum, I would vacate the district court’s grant of summary judgment with 

respect to the unfairness and contract claims and remand for consideration of class 

certification in the first instance. 

        




                                          55